Civil action, tried upon exceptions to report of referee. Upon the hearing his Honor modified the findings of the referee in some particulars, and as thus amended the same was adopted and approved and judgment entered thereon in favor of the plaintiff. Defendant A. W. Aman excepted and appealed.
There are only three assignments of error in the record: (1) That the court erred in not setting aside the findings of fact by the referee; (2) that the court erred in not sustaining the defendant's first exception to the referee's finding of fact; and, (3) that the court erred in not sustaining the defendant's first exception to the referee's conclusion of law. While these assignments of error appear in the record, they do not seem to have been brought forward in defendant's brief; and, therefore, are deemed to be abandoned under Rule 34. Notwithstanding this irregularity, we have examined the record and find no error of which the defendant can justly complain.
The controversy was largely one of fact. It appears upon the face of the record that the case was heard with care and with due regard for the rights of the parties.
No error.